DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment received April 5, 2022 has been entered. Claim 1 has been amended to remove the relative term “about.”
Response to Arguments
	The Applicant’s arguments and remarks received April 5, 2022 (“Remarks”) traversing the February 9, 2022 Final Rejection have been fully considered. The arguments are persuasive and the rejections set forth in the Final Rejection are accordingly withdrawn. Notably, the Applicant contends that the Office’s construction of the claim limitation “blending” to include soaking of lithium salt containing solvent into a porous anode material structure to permit lithiation of the anode active material is improper. Instead, the Applicant contends that the term “blending” as claimed “is a mixing.” Remarks at 4. This portion of the Applicant’s arguments is duplicated below for reference.

    PNG
    media_image1.png
    388
    701
    media_image1.png
    Greyscale

Figure 1 - Applicant's 04/05/2022 Arguments Page 4 pertaining to the construction of “blending” in Claim 1
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by the Applicant’s representative, Dr. Elizabeth Gallo, on May 9, 2022.
The application has been amended as follows: 
Claim 13.       (Examiner’s Amendment) A method of forming an electrode structure, the method comprising:
            forming a negative electrode active material with partial lithium preloading by blending in a non-aqueous organic solvent, elemental lithium, a lithium salt, and a powder of negative electrode active material capable of intercalating/alloying with lithium, to incorporate spontaneously the elemental lithium into the negative electrode active material to effectuate partial preloading;
            combining a powder of the negative electrode active material with partial lithium preloading
            forming the paste into an electrode on a metal foil current collector to form an electrode structure.
Claim Interpretation
	The claimed term “blending” as claimed is interpreted to mean “mixing.” See Remarks at 4.
Allowable Subject Matter
Claims 1, 3-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed method of forming a negative electrode active material with partial lithium preloading, the method comprising: blending in a non-aqueous organic solvent, elemental lithium, a lithium salt, and a powder of negative electrode active material capable of intercalating/alloying with lithium, to incorporate spontaneously the elemental lithium into the negative electrode active material to effectuate partial preloading.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729